        Case 1:17-cv-00365-DAE Document 296 Filed 11/26/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
UMG RECORDINGS, INC., et al.


-vs-                                                        Case No.:     1:17-CV-00365-DAE-AWA

GRANDE COMMUNICATIONS NETWORKS
LLC




                         MOTION FOR ADMISSION PRO HAC VICE


TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now                        Andrew H. Bart                   , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent         UMG Recordings, Inc. et al.       in this case, and would

respectfully show the Court as follows:

1.     Applicant is an attorney and a member of the law firm (or practices under the name ot)

                                          Jenner & Block LLP

       with offices at

               Mailing address:         919 Third Avenue, 39th Floor

               City, State, Zip Code:         New York, NY 10022

               Telephone:               (212) 891-1600

               Facsimile:               (212) 891-1699
      Case 1:17-cv-00365-DAE Document 296 Filed 11/26/19 Page 2 of 4




2.   Since             1979              , Applicant has been and presently is a member of and in

     good standing with the Bar of the State of                       New York              □.
     Applicant’s bar license number is               1206341

3.   Applicant has been admitted to practice before the following courts:

     Court:                                                Admission date:
     U.S. Supreme Court                                        1992

     Second Circuit Court of Appeals                           1991

     Southern District of New York                             1981

     Eastern District of New York                              1981

4.   Applicant is presently a member in good standing of the bars of the courts listed above,

     except as provided below (list any court named in the preceding paragraph before which

     Applicant is no longer admitted to practice):

     N/A



5.   Applicant has never been subject to grievance proceedings or involuntary removal

     proceedings while a member of the bar of any state or federal court, except as provided

     below:

     N/A



6.   Applicant has not been charged, arrested, or convicted of a criminal offense or offenses.

     except as provided below (omit minor traffic offenses):

     N/A


                                             -2-
       Case 1:17-cv-00365-DAE Document 296 Filed 11/26/19 Page 3 of 4




7.    Applicant has read and is familiar with the Local Rules of the Western District of Texas and

      will comply with the standards of practice set out therein.

8.    Select one:

             Applicant has on file an application for admission to practice before the United

             States District Court for the Western District of Texas.

      /      Applicant has co-counsel in this case who is admitted to practice before the United

             States District Court for the Western District of Texas.

             Co-counsel:              Daniel C. Bitting

             Mailing address:         303 Colorado Street, Suite 2400

             City, State, Zip Code:          Austin, TX 78701

             Telephone:               (512) 495-6300

9.    Should the Court grant applicant’s motion. Applicant shall tender the amount of $100.00

      pro hac vice fee in compliance with Local Court Rule AT-1 (f)(2) [checks made payable

      to: Clerk, U.S. District Court].

10.   Should the Court grant applicant's motion. Applicant shall register as a filing user within 10

      days of this order, pursuant to Administrative Policies and Procedures for Electronic Filing

      in Civil and Criminal Cases in the Western District of Texas.




                                              -3-
        Case 1:17-cv-00365-DAE Document 296 Filed 11/26/19 Page 4 of 4




Wherefore, Applicant prays that this Court enter an order permitting the admission of

                  Andrew H. Bart                     to the Western District of Texas pro hac vice

for this case only.

                                              Respectfully submitted.


                                                              Andrew H. Bart
                                              [printed name of Applicant]



                                              [signature of Applicant]



                                  CERTIFICATE OF SERVICE

        I hereby certify that 1 have served a true and correct copy of this motion upon each
attorney of record and the original upon the Clerk of Court on this the 26th day of
           November                    2019


                                                               Andrew H. Bart
                                              [printed name of Applicant]



                                              [signature of Applicant]




                                               -4-
